       Case 4:20-cv-00127-DPM Document 14 Filed 03/10/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

LAWRENCE STRAUGHTER                                          PLAINTIFF

v.                        No. 4:20-cv-127-DPM

UNITED STATES OF AMERICA;
WILLIAM P. BARR, Attorney General;
CODY HILAND, United States Attorney,
Eastern District of Arkansas; and
DEPARTMENT OF VETERANS AFFAIRS                            DEFENDANT

                                ORDER
     Motion to dismiss, Doc. 11, denied as moot.             In response,
Straughter timely amended his complaint, which now names the
United States of America as the sole defendant. Doc. 13; FED. R. CIV. P.
15(a)(l)(B). The Court directs the Clerk update the docket.
     So Ordered.


                                  D .P. Marshall Jr.
                                                     ,
                                  United States District Judge
